IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ENOCH FERENCZ,                             : No. 200 WAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (STANDARD STEEL, LLC),               :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.